J-S33032-20

                                  2020 Pa. Super. 185


    FRANCESCO SATIRO               :            IN THE SUPERIOR COURT OF
                                   :                 PENNSYLVANIA
                   Appellant       :
                                   :
                                   :
              v.                   :
                                   :
                                   :
    ANTONIO MANINNO, AM 3686 INC., :            No. 3146 EDA 2019
    VINNIE MANINNO, MANINNOS       :
    ITALIAN EATERY PIZZARIA, MAGDY :
    K. MOHAMED, RANDY RAMIREZ, AND :
    SIKA CORP                      :

              Appeal from the Judgment Entered December 4, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): No. 2015-22125


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                           FILED AUGUST 07, 2020

        Appellant Francesco Satiro appeals pro se from the judgment1 entered

in the Court of Common Pleas of Montgomery County on December 4, 2019,

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 Appellant purports to appeal from the Order entered on October 2, 2019;
however, a party seeking to file a notice of appeal first must file a praecipe to
enter judgment on the non-jury verdict and the judgment must be entered on
the docket with appropriate notice of the same by the prothonotary to the
parties. It is only after entry of judgment and notice of the same to the parties
that this Court has jurisdiction to review the merits of an appeal. See
Johnston the Florist, Inc. v. TEDCO Constr. Corp., 657 A.2d 511, 514
(Pa.Super. 1995) (en banc) (stating entry of judgment is a prerequisite to the
exercise of this Court’s jurisdiction). In a Per Curiam Order entered on
November 25, 2019, this Court directed Appellant to praecipe the trial court
prothonotary to enter judgment on the decision of the trial court to avoid
quashal of his appeal. Appellant complied, and judgment was entered on
J-S33032-20



on a non-jury verdict in favor of Antonio Mannino, a/k/a Vinnie Mannino and

the president of AM 3686 Inc, (hereinafter “Appellee”) in this breach of

contract action. The trial court further ordered that Appellee shall return a

$5,000.00 cash deposit to Appellant. Following our review, we affirm.

       The trial court set forth the relevant facts and procedural history herein

as follows:
                          FACTS AND PROCEDURAL HISTORY

              [Appellant] is an adult individual residing at 376 Stoney Run
       Road, Spring City, PA, 19475. Def.’s Proposed Findings of Fact #1.
       [Appellee] does business as Mannino’s Pizzeria and Italian Eatery.
       Def.’s Proposed Findings of Fact #2; Compl. § 2. Magdy Mohamed
       (hereinafter “Mohamed”), is an adult individual residing at 907 N.
       Charlotte Street, Pottstown, PA 19464. Def.’s Proposed Findings
       of Fact #3. Mohamed leases the property located at 903 N.
       Charlotte Street, Pottstown, PA 19464 to “AM 3686 T/A Mannino’s
       Pizza.” Ex. 10.
              On or about May 15, 2015, [Appellant] and [Appellee]
       signed an agreement titled “Receipt and Acknowledgement.” Ex.
       1. Under the agreement, [Appellant] is the Buyer and AM 3686,
       Inc. is the Seller, with [Appellee] signing as “President” on behalf
       of AM 3686, Inc. Id. The Receipt and Acknowledgement stated
       that [Appellant] gave [Appellee] a five thousand dollar ($5,000)
       cash deposit and provided that “[t]he parties agree that the Buyer
____________________________________________


December 4, 2019. In a Per Curiam Order entered on December 11, 2019,
this Court indicated we had received a response to our November 25, 2019,
Order and permitted the appeal to proceed. Despite the fact that Appellant’s
filing of a notice of appeal preceded the entry of judgment, his notice of appeal
is timely and proper. See Pa.R.A.P. 905(a) (appeal treated as filed after entry
of judgment); see also Pa.R.A.P. 903(a) (“notice of appeal ... shall be filed
within 30 days after entry of the order from which the appeal is taken.”). We
have amended the caption accordingly.




                                           -2-
J-S33032-20


     will purchase from Seller the business Mannino’s Pizzeria and
     Italian Eatery and all its assets and the liquor licensed [sic]
     granted to AM 3686, Inc., for the Sum of One Hundred and Fifty-
     five Thousand Dollars.” Ex. 1. The Receipt and Acknowledgement
     also provided that it would be “superceded [sic] by the Asset Sale
     Agreement once both parties have their counsel review the Asset
     Sale Agreement and then sign the agreement with twenty
     thousand dollars down payment being paid.” Id.
            At the time [Appellant] and [Appellee] signed the Receipt
     and Acknowledgement, AM 3686 Inc. was party to a written
     commercial gross lease with Mohamed, which required monthly
     rent of $3,250/month through March 13, 2019 (approximately
     four additional years). Ex. 10. This lease had a second option to
     extend the lease for five years beyond the first option period,
     which would increase rent $600/year ($50/month) each additional
     year of the second option period. Id. At trial, [Appellee] testified
     that he never intended to continue leasing the property from
     Mohamed if he successfully sold the property to [Appellant]. N.T.
     Bench Trial 61:25-62:9, July 15, 2019. [Appellant’s] own
     Proposed Findings of Facts submitted to this [c]ourt state that
     “[Appellee] obviously would have a problem paying monthly lease
     payments to Landlord after selling his business and liquor license.”
     P1.’s Proposed Findings of Fact #8. For this reason, [Appellee]
     went to his landlord, Mohamed, and requested that he prepare a
     new lease for [Appellant]. N.T. Bench Trial 24:25-25:3. Mohamed
     testified that he prepared this new lease (hereinafter “Draft
     Lease”) for [Appellant] but that [Appellant] never contacted him
     to ask questions about the lease after receiving it. Id. at 24:25-
     25:3; 30:18-20; see also Ex. 11.
            The Draft Lease differed from the commercial lease between
     [Appellee] and Mohamed in Sections 11 (Utilities and Services)
     and 12 (Maintenance and Repairs). Compare Ex. 10, 9§ 11-12
     with Ex. 11, §§ 11-12. In the lease between [Appellee] and
     Mohamed, Sections 11 and 12 provided that the landlord would
     pay for specified utilities and services and make all necessary
     repairs to various parts of the property, while Sections 11 and 12
     of the Draft Lease shifted these responsibilities to the tenant.
     Compare Ex. 10, 9§ 11-12 with Ex. 11, 9§ 11-12. Mohamed
     testified that he intended to give [Appellant] the same lease that
     had previously been provided to [Appellee]. N.T. Bench Trial 30:7-
     9. [Appellant’s] own Proposed Findings of Facts submitted to this
     [c]ourt offer a possible explanation for the discrepancies between
     the leases, suggesting that “[a]pparently the parties didn’t realize
     the difference in the proposed Commercial lease prepared by

                                    -3-
J-S33032-20


     [Appellee’s] attorney” or that the difference could be due to
     “typographic error.” Pl.’s Proposed Findings of Fact #13.
            The record fails to clearly establish that [Appellant]
     attempted to negotiate any terms of the Draft Lease with
     Mohamed directly or follow-up with him after receiving the Draft
     Lease. N.T. Bench Trial 30:18-20. Rather, [Appellant] testified
     that he “always told [Appellee] he should have spoke [sic] to the
     landlord[.]” Id. at 36:7:-11. During trial, [Appellant] and his
     counsel repeatedly stated that [Appellee] breached a duty in the
     Receipt and Acknowledgment by not assigning [Appellee’s] lease
     with Mohamed to [Appellant] and instead asking [Appellant] to
     negotiate a new lease with Mohamed. Id. at 20:16-19; 55:5-12.
     [Appellant] also alleges that [Appellee] breached a contractual
     duty by not executing the agreements related to the sale of assets
     and liquor license. See Pl.’s Proposed Conclusions of Law #2. The
     Receipt and Acknowledgment, however, provides no language
     related to whether [Appellee] had a duty to assign the lease or
     execute subsequent agreements. Ex. 1. [Appellant] himself
     testified that “[t]he receipt didn’t say anything about the lease.”
     N.T. Bench Trial 48:6-10. Section 15 of [Appellee’s] lease with
     Mohamed stated that “Tenant will not assign this lease or sublet
     any part of the premises without the written consent of Landlord.
     Landlord will not unreasonably withhold such consent.” Ex. 10, § 15.
     [Appellee] testified that he understood neither what this provision
     meant nor the meaning of the word “assign.” N.T. Bench Trial
     19:12-20:15. Mohamed also testified that he did not know the
     meaning of this provision or the word “assignment.” Id. at 25:9-
     26:2. For context, English is not the first language of [Appellant],
     [Appellee], or Mohamed.
            Counsel for [Appellee] prepared an Asset Sale Agreement,
     which was never signed. Ex. 9. Both the draft Asset Sale
     Agreement and the Draft Lease between [Appellant] and
     Mohamed attached exhibits listing the assets which [Appellant]
     would purchase as part of the deal. See Ex. 9; 11; 12. These lists
     delineated assets owned by AM 3686 Inc. and Mohamed. Id.
     Mohamed was not shown these full lists but testified that he owns
     “whatever is in the restaurant as equipment.” N.T. Bench Trial
     29:3-4; 29:16-21. [Appellee] testified that on June 22, 2015, the
     date originally chosen for closing, [Appellant] refused to sign the
     Agreement of Sale because he found the Draft Lease “unfair.” Id.
     at 66:4-67:2. When asked by this [c]ourt why [Appellant] backed
     out of the agreement, [Appellee] testified “[Appellant] said he
     don’t [sic] like the lease. And he said: I’m not going to buy your


                                    -4-
J-S33032-20


      place. I’m not going to buy anything. This is unfair.” Id. at 16:8-
      12.
             After [Appellant] backed out of the agreement, [Appellee’s]
      attorney prepared a Termination Agreement, which provided that
      [Appellee] would return to Plaintiff $2,500—half of [Appellant’s]
      $5,000 cash deposit previously paid to [Appellee] pursuant to the
      Receipt and Acknowledgment. Id. at 76:2-8; Ex. 14. [Appellee]
      testified that he went to meet [Appellant] at a pizza shop with “a
      check in [his] hand” to return the $2,500 (half of [Appellant’s]
      deposit) and sign the Termination Agreement, but [Appellant]
      “changed his mind” and refused to sign the Termination
      Agreement or accept the check. N.T. Bench Trial 76:9-11.
      [Appellant] sought damages for breach of contract and specific
      performance of the contract.1 The [Appellant] filed a timely Notice
      of Appeal on October 28, 2019.
      __
      1After [Appellant’s] case-in-chief, [Appellee] moved for nonsuit.
      The [c]ourt granted nonsuit as to breach of confidentiality
      provision (Count II), negligent misrepresentation (Count III),
      failure to cooperate in performance (Count IV), and tortious
      interference with prospective business relations with defendants
      Sika Corp. and Randy Ramirez (Counts VI and VII), denying
      nonsuit only as to breach of contract (Count I) and specific
      performance

Trial Court Opinion, 12/30/19 at 1-5.

      Following the bench trial, on October 2, 2019, the trial court issued

detailed findings of fact and conclusions of law wherein it found, inter alia: No

contract existed between the parties because there had been no meeting of

the minds, and even assuming, arguendo, a contract did exist, Appellant failed

to meet a condition precedent of negotiating a new lease with Mohammed.

See Conclusions of Law, 10/2/19, at ¶¶ 5, 11; Even if there had been a

contract with no condition precedent, Appellant’s breach of contract claim fails

because he had not shown Appellee had breached a contractual duty under

the Receipt and Acknowledgement. Id. at ¶ 12; Appellant did not show he is


                                      -5-
J-S33032-20



entitled to specific performance, because he did not establish there is no

adequate remedy at law. Id. at ¶¶ 28-29; Specific performance would be

contrary to equity and justice. Id. at ¶¶ 30-32. The trial court ultimately

held:

              [Appellant] having failed to establish that [Appellee]
        breached the contract, or that [Appellant] is entitled to specific
        performance, it is hereby ORDERED that judgment is entered in
        favor of [Appellee] and against [Appellant]. It is further
        ORDERED that [Appellee] shall return the $5,000 cash deposit to
        [Appellant].

Id at ¶ 33.

        Appellant filed a motion for reconsideration on October 15, 2019, and

the trial court denied the motion in its October 17, 2019, Order.

        Appellant timely appealed, and on October 29, 2019, the trial court

ordered Appellant to file a concise statement of the matters complained on

appeal.     Appellant complied on November 12, 2019, at which time he

presented twenty-nine (29) issues for review on appeal. In his appellate brief,

Appellant sets forth the following question for our review:

              “Did the court commit legal error by not enforcing the
        parties' written contract by specific performance of the business
        and liquor license?”

Brief for Appellant at 15.

        Before we consider the merits of Appellant’s question presented on

appeal, we first must determine whether he has preserved it for appellate

review. An appellant’s concise statement must identify the errors with

sufficient specificity for the trial court to identify and address the issues the


                                       -6-
J-S33032-20


appellant wishes to raise on appeal. See Pa.R.A.P. 1925(b)(4)(ii) (requiring a

Rule 1925(b) statement to “concisely identify each ruling or error that the

appellant intends to challenge with sufficient detail to identify all pertinent

issues for the judge”). This Court explained in Riley v. Foley, 783 A.2d 807,

813 (Pa.Super. 2001), that Pa.R.A.P. 1925 is a crucial component of the

appellate process because it allows the trial court to identify and focus on

those issues the parties plan to raise on appeal. We further determined that

“a Concise Statement which is too vague to allow the court to identify the

issues raised on appeal is the functional equivalent to no Concise Statement

at all.” Commonwealth v. Dowling, 778 A.2d 683, 686-87 (Pa.Super.

2001). “Even if the trial court correctly guesses the issues Appellant[ ] raise[s]

on appeal and writes an opinion pursuant to that supposition the issues are

still waived.” Kanter v. Epstein, 866 A.2d 394, 400 (Pa.Super. 2004)

(citation omitted, appeal denied, 584 Pa. 678, 880 A.2d 1239 (2005), cert.

denied, Spector, Gadon & Rosen, P.C. v. Kanter, 546 U.S. 1092, 126 S. Ct.
1048, 163 L. Ed. 2d 858 (2006).

      We also have stated that:

             When a court has to guess what issues an appellant is
      appealing, that is not enough for meaningful review. When an
      appellant fails adequately to identify in a concise manner the
      issues sought to be pursued on appeal, the trial court is impeded
      in its preparation of a legal analysis which is pertinent to those
      issues.
             In other words, a Concise Statement which is too vague to
      allow the court to identify the issues raised on appeal is the
      functional equivalent of no Concise Statement at all.


                                      -7-
J-S33032-20


           While [Commonwealth v. Lord, 553 Pa. 415, 719 A.2d
306 (1998)] and its progeny have generally involved situations
     where an appellant completely fails to mention an issue in his
     Concise Statement, for the reasons set forth above we conclude
     that Lord should also apply to Concise Statements which are so
     vague as to prevent the court from identifying the issue to be
     raised on appeal....

Lineberger v. Wyeth, 894 A.2d 141, 148 (Pa.Super. 2006) (quoting

Commonwealth v. Dowling, 778 A.2d 683, 686-87 (Pa.Super. 2001)).

     This Court similarly has found waiver applicable to voluminous concise

statements. As indicated in Tucker v. R.M. Tours, 939 A.2d 343, 346

(Pa.Super. 2007):

           Our law makes it clear that Pa.R.A.P. 1925(b) is not satisfied
     by simply filing any statement. Rather, the statement must be
     “concise” and coherent as to permit the trial court to understand
     the specific issues being raised on appeal.
           Specifically, this Court has held that when appellants raise
     an “outrageous” number of issues in their 1925(b) statement, the
     appellants have “deliberately circumvented the meaning and
     purpose of Rule 1925(b) and ha[ve] thereby effectively precluded
     appellate review of the issues [they] now seek to raise.” Kanter,
866 A.2d at 401. We have further noted that such “voluminous”
     statements do not identify the issues that appellants actually
     intend to raise on appeal because the briefing limitations
     contained in Pa.R.A.P. 2116(a) makes the raising of so many
     issues impossible. Id. “Further, this type of extravagant 1925(b)
     statement makes it all but impossible for the trial court to provide
     a comprehensive analysis of the issues.” Jones v. Jones, 878
A.2d 86, 90 (Pa.Super. 2005).

     Moreover, we cannot accord special relief to an appellant merely

because of his or her pro se status. As stated in Commonwealth v. Rivera,

685 A.2d 1011 (Pa.Super. 1996):

     While this court is willing to liberally construe materials filed by a
     pro se litigant, we note that appellant is not entitled to any

                                     -8-
J-S33032-20


       particular advantage because he lacks legal training. As our
       supreme court has explained, any layperson choosing to represent
       himself in a legal proceeding must, to some reasonable extent,
       assume the risk that his lack of expertise and legal training will
       prove his undoing.
Id. at 1013, quoting O'Neill v. Checker Motors Corp., 567 A.2d 680, 682

(Pa.Super. 1989).

       In the matter sub judice, the trial court authored its Rule 1925(a)

Opinion by combining issues Appellant had raised with what it deemed to be

common themes and ultimately found no merit to each grouping. While the

court was diligent in guessing and attempting to address the merits of

Appellant’s claims, when issues on appeal are so voluminous and vague that

the court must guess at what they are, there can be no meaningful appellate

review and the issues are waived. See Dowling, 778 A.2d at 686; see also

Commonwealth v. Heggins, 809 A.2d 908, 912 (Pa.Super. 2002) (finding

even if the trial court correctly guesses the issues an appellant raises on

appeal and writes an opinion pursuant to that supposition, the issue is still

waived).

       In light of all the foregoing, we find Appellant’s issue presented in his

appellate brief to be waived.2

       Judgment Affirmed.


____________________________________________


2 We note that even if not waived, Appellant’s claim would not entitle him to
relief. Following our review of the record, we would agree with the trial court’s
conclusion that no contract existed between the parties; thus, specific
performance of contractual terms is not possible.

                                           -9-
J-S33032-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/7/20




                          - 10 -